Citation Nr: 1048395	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  07-34 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
the Veteran's service connected depression.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The Veteran had active service from February 1983 to April 2005.  

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from an August 2005 rating decision of the Louisville, 
Kentucky, regional office (RO) of the Department of Veterans 
Affairs (VA).  Among other things, this decision granted service 
connection for major depression and assigned a 30 percent 
evaluation, effective from May 1, 2005.  Jurisdiction over the 
Veteran's appeal was later transferred to the Pittsburgh, 
Pennsylvania, regional office (RO).  

In a February 2010 VA Form 21-0820, Report of General 
Information, the Veteran stated that she had moved to Montgomery, 
Alabama.  She requested that her claims folder be transferred 
accordingly.  

This matter was previously before the Board in January 2010, at 
which time it was remanded for additional development.  The 
requested development has been completed, and the appeal has been 
returned to the Board for further consideration.  

In July 2010, additional evidence was received from the Veteran.  
She submitted a waiver of review of this evidence by the RO in 
December 2010.  


FINDING OF FACT

The symptoms produced by the Veteran's service connected 
psychiatric disability, which has been variously diagnosed as 
depression and a bipolar disorder, more nearly resemble those 
that are productive of social and occupational impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks due to her symptoms, 
although generally functioning satisfactorily.  



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent 
for the Veteran's service connected depression have not been 
demonstrated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.21, 4.130, Code 9434 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.

This appeal arises from disagreement with the initial evaluation 
following the grant of service connection.  The courts have held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.   Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

However, the Board also notes that the Veteran was provided with 
additional VCAA notice in response to her notice of disagreement 
in October 2008 and in October 2009.  The Board finds that the 
duty to notify has been met.  

The Board also finds that the duty to assist has been completed.  
The Veteran has been afforded VA psychiatric examinations in 
conjunction with her claim.  The most recent examination was 
obtained in April 2010 as a result of the January 2010 Board 
remand.  VA treatment records have also been obtained, as well as 
private medical records.  The Veteran declined her right to a 
hearing in her October 2007 substantive appeal.  There is no 
indication of any outstanding evidence in this matter.  
Therefore, the Board will proceed with the adjudication of this 
claim.  

Legal Criteria

The evaluation of service-connected disabilities is based on the 
average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light of 
appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration 
is given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, the entire history of the veteran's 
disability is also considered.  Consideration must be given to 
the ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.  

The Board notes that this issue involves the Veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The Court 
has found that there is a distinction between a Veteran's 
disagreement with the initial rating assigned following a grant 
of service connection, and the claim for an increased rating for 
a disability in which entitlement to service connection has 
previously been established.  In instances in which the Veteran 
disagrees with the initial rating, the entire evidentiary record 
from the time of the Veteran's claim for service connection to 
the present is of importance in determining the proper evaluation 
of disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability during 
this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

The Veteran's disability is evaluated according to the rating 
code for major depressive disorder.  38 C.F.R. § 4.130, Code 
9434.  This rating code states that major depression is to be 
evaluated under the General Rating Formula for Mental Disorders.  

Under this formula, a 100 percent evaluation is warranted for 
total occupational and social impairment, due to such symptoms as 
gross impairment in thought process or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to time 
or place, or memory loss for names of close relatives, own 
occupation or own name.  

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating Formula 
for Mental Disorders are total occupational and social 
impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 
2004)  

A 70 percent evaluation is merited for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood due to such symptoms 
as suicidal ideation, obsessional rituals which interfere with 
routine activities, speech that is intermittently illogical, 
obscure, or irrelevant, near-continuous panic or depression 
affecting the ability to function independently, appropriately 
and effectively, impaired impulse control (such as unprovoked 
irritability with periods of violence), spatial disorientation, 
neglect of personal appearance and hygiene, difficulty in 
adapting to stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain effective 
relationships.  

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. Principi, 15 
Vet. App. 1, 11-14 (2001).

A 50 percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.  

The 30 percent evaluation is merited for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation  normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).  

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or 
symptoms that are controlled by continuous medication is 
evaluated as 10 percent disabling.  38 C.F.R. § 4.130, Code 9434.

Background

The Veteran contends that the initial evaluation for her service 
connected depression is inadequate to reflect the current level 
of disability it produces.  She believes that she is entitled to 
an evaluation in excess of the current 30 percent rating.  

  

At this juncture, the Board notes the Veteran's February 2010 
claim for service connection for a bipolar disorder, and 
acknowledges that the more recent medical records have diagnosed 
the Veteran as having a bipolar disorder instead of depression.  
The Board further notes that a bipolar disorder is evaluated 
under the same General Rating Formula for Mental Disorders as is 
depression.  The Veteran is assured that every symptom produced 
by her psychiatric disability, whatever the diagnosis, will be 
considered in the evaluation of her service connected disability.  

The Veteran was afforded a VA examination in March 2005.  She 
reported having seen psychiatrists since age 12 and a suicide 
attempt at age 17.  She reported having sought mental health 
treatment on about six occasions during service, but never 
required hospitalization.  Her depressive symptoms have included 
depressed mood, social withdrawal, decreased concentration, 
tearfulness, anxiety, impaired sleep, decreased appetite, 
feelings of hopelessness, and occasional fleeting suicidal 
ideations with no plan or intent.  The Veteran had three prior 
marriages and had been in her current marriage for 11 years.  Her 
educational level included having earned a Masters Degree.  On 
mental status examination, the Veteran was alert and oriented.  
She had good grooming, clear speech, and fair eye contact.  She 
was cooperative but had a depressed mood.  Her affect was 
tearful.  She did not have delusions or hallucinations, and there 
were no suicidal or homicidal ideations.  The Veteran's thought 
process was linear and goal directed.  Her judgment and insight 
were fair, and her intelligence above average.  The assessment 
was major depression, moderate to severe, recurrent.  The 
estimated score on the Global Assessment of Functioning (GAF) 
scale was 55.  

Treatment records from a VA mental health clinic dating from May 
2009 to March 2010 are in the claims folder.  The May 2009 
records show that the Veteran was casually and appropriately 
dressed with good hygiene, and she made good eye contact.  She 
was alert and oriented.  Her mood was anxious, and her affect was 
full range with congruent mood.  The Veteran's impulse control 
was within limits.  Her speech was normal in rate and volume, of 
average productivity, and goal directed.  There was no evidence 
of tangentiality or circumstantiality.  She did not have auditory 
or visual hallucinations, thought disorders, suicidal or 
homicidal ideations, or paranoid ideations.  Her attention span 
was full range and her concentration was fair.  The Veteran had 
appropriate judgment and insight, with no impairment in executive 
functioning noted.  The current diagnosis was bipolar disorder 
with most recent depressive episode, post-traumatic stress 
disorder (PTSD), insomnia, and panic attacks.  The current GAF 
was 57.  

The Veteran reported similar symptoms at a June 2009 examination 
with a psychiatrist.  She did not have auditory or visual 
hallucinations, thought disorders, suicidal or homicidal 
ideations, or paranoid ideations.  The GAF remained 57.  

VA treatment records through the remainder of 2009 show that her 
symptoms continued much as before with no significant changes.  
Her GAF remained 57.  

January 2010 records show that the Veteran was appropriately 
dressed and groomed, and alert and oriented.  Her mood was 
stable, with a full range of affect.  Impulse control was within 
normal limits, and her speech was normal.  There was no evidence 
of tangentiality or circumstantiality.  She did not have auditory 
or visual hallucinations, thought disorders, suicidal or 
homicidal ideations, or paranoid ideations.  Her attention span 
was full range and her concentration fair.  The Veteran had 
appropriate judgment and insight, with no impairment in executive 
functioning.  The diagnosis was bipolar disorder with most recent 
depressive episode, in remission.  The GAF was 60.  

February 2010 records note that the Veteran was going through a 
divorce.  Although she appeared depressed, was at times tearful, 
and had mood and affect of being angry, anxious and depressed, 
her other symptoms remained as before.  She did not have auditory 
or visual hallucinations, thought disorders, suicidal or 
homicidal ideations, or paranoid ideations.  March 2010 symptoms 
were a continuation of those recorded in February 2010.  

The Veteran was afforded a VA psychiatric examination in April 
2010.  The claims folder was reviewed by the examiner.  The 
Veteran was noted to be separated from her husband of 17 years 
and in the process of divorcing.  She reported mood instability 
with a currently depressed mood, constricted affect, tearfulness, 
anger and irritability, sadness, impaired attention and 
concentration, ruminative thought pattern, sleep disturbance, 
some mildly compulsive neatness, and panic attacks about twice a 
week.  Her thought content was preoccupied with one or two 
topics, and she reported racing thoughts.  However, her grooming, 
appearance, and speech were normal.  She denied hallucinations, 
and there were no homicidal or suicidal thoughts.  The Veteran's 
impulse control was fair with no episodes of violence.  Her 
memory was normal.  The Veteran is employed full time as a 
supervisor at an agency of the Department of Defense.  She had 
lost about three weeks of work during the last year due to her 
disability.  She also reported conflictual relationships with her 
supervisor and co-workers.  

The evaluation of the April 2010 examiner was bipolar disorder, 
current episode depressed.  The Veteran's GAF was estimated to be 
55.  The examiner stated that the Veteran was moderately impaired 
in psychosocial functioning.  She had no pleasurable interests.  
The examiner noted that bipolar disorders were often diagnosed as 
depressive disorders when individuals were in the depressed 
phase.  The examiner noted under the heading of resolution of 
diagnosis that the nomenclature was changed for the same 
condition.  The examiner further opined that there was no total 
occupational and social impairment.  The examiner further opined 
that the Veteran's disability did not result in deficiencies in 
judgment, thinking, family relationships, work, mood, or school.  
However, the examiner stated that there was reduced reliability 
and productivity due to mental disorder symptoms.  

The Veteran has submitted a copy of an April 2010 email that a 
work subordinate had sent to her.  The subordinate noted swings 
in the Veteran's personality and emotional bearing.  He rated the 
Veteran as an excellent leader, but reminded her she should not 
be aggressive with people.  Basically, he expressed concern for 
the Veteran, and requested that she get well before someone 
outside her chain of command noted the situation. 




Analysis 

After consideration of the symptoms demonstrated in the medical 
records, the Board is unable to find that an evaluation in excess 
of 30 percent is warranted for any portion of the period in 
question.  Simply put, she has displayed few if any of the 
symptoms required for a 50 percent evaluation.  Her most recent 
examination in April 2010 states that she experiences about two 
panic attacks a week, and one of the criterion for the 50 percent 
rating is having panic attacks more than once a week.  However, 
she has not displayed any of the other symptoms that would 
warrant a 50 percent evaluation, such as a flattened affect, 
abnormal speech, difficulty in understanding commands, impaired 
memory, judgment or abstract thinking, disturbances of motivation 
and mood, or difficulty in establishing and maintaining effective 
work and social relationships.  Symptoms from the criteria for 
evaluations greater than 50 percent have also not been shown.  
The Veteran noted fleeting suicidal ideations at the March 2005 
examination, but she denied having suicidal ideations at that 
time and has continued to deny them on every subsequent 
examination.  In other words, she has denied suicidal ideations 
for the entire period that is being evaluated.   Her only 
obsessional ritual was some mildly compulsive neatness.  All 
other relevant symptoms were absent.  The Board concludes that 
the Veteran's symptoms more nearly resemble the criteria for the 
30 percent evaluation currently in effect, and it follows that a 
higher evaluation is not warranted for any portion of the period 
on appeal.  38 C.F.R. §§ 4.7, 4.130, Code 9434.  

In reaching this decision, the Board has considered the Veterans' 
GAF scores that were recorded during this period.  Her GAF scores 
have been fairly consistent, and have ranged from a low of 55 to 
a high of 60.  

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) [hereinafter DSM-IV].  A score of 51-60 
indicates moderate symptoms such as a flat affect, circumstantial 
speech, or an occasional panic attack, or moderate difficulty in 
social, occupational or school functioning, such as conflicts 
with peers and co-workers.  Ibid.  The Board finds that symptoms 
represented by the GAF scores are consistent with those that 
warrant a 30 percent evaluation.  Furthermore, the consistency in 
the scores demonstrates that there is no basis for an evaluation 
of greater than 30 percent for any portion of the period on 
appeal.  

In reaching this decision, the Board recognizes that the April 
2010 examiner opined that the Veteran had reduced reliability and 
productivity due to her mental disorder symptoms, and that this 
language mirrors that of the 50 percent evaluation under the 
General Rating Formula for Mental Disorders.  However, this 
statement by itself is not sufficient to support a 50 percent 
rating.  As is discussed above, the Veteran's symptoms, including 
those described by the April 2010 examiner, do not match the 
criteria in the rating formula that are said to produce this 
reduced reliability and productivity.  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  There is no objective evidence that the 
Veteran's service connected disability presents such an 
exceptional or unusual disability picture, with such factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of the 
regular schedular standards.  The Veteran continues to work full 
time in a supervisory capacity.  She has missed three weeks of 
work due to her disability, but the Board notes that this is both 
contemplated and compensated by the 30 percent rating now in 
effect.  There is no indication that the Veteran experiences any 
symptoms or circumstance not contemplated by the rating criteria.  
Hence, referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  







ORDER

Entitlement to an initial evaluation in excess of 30 percent for 
the Veteran's service connected depression is denied. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


